1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3                                                   ***
4     KEVIN LEE KENNEDY,                                       Case No. 3:17-cv-00468-MMD-WGC
5                                              Plaintiff,                     ORDER
6            v.
7     DAN WATTS, et al.,
8                                           Defendants.
9
10   I.     DISCUSSION

11          On November 19, 2018, the Court issued a screening order dismissing some claims with

12   leave to amend, dismissing other claims without leave to amend, and permitting claims against

13   Defendants Officer Sumrall, Officer Deeds, and Nurse Sumrall (Count III – excessive force),

14   Defendants Watts, Henriod, Sawyer, Mingo, Lopez, Wall, and Casarez (Count IV – failure to

15   protect), and Defendants Dzurenda, Filson, and Gittere (Count VI – procedural due process) to

16   proceed. (ECF No. 24 at 18–19.) The Court granted Plaintiff 30 days from the date of that order to

17   file a second amended complaint. (Id. at 19.) The Court specifically stated that if Plaintiff chose

18   not to file a second amended complaint, the action would proceed only on the claims against

19   Defendants Officer Sumrall, Officer Deeds, and Nurse Sumrall (Count III – excessive force),

20   Defendants Watts, Henriod, Sawyer, Mingo, Lopez, Wall, and Casarez (Count IV – failure to

21   protect), and Defendants Dzurenda, Filson, and Gittere (Count VI – procedural due process). (Id.)

22   Plaintiff has not filed a second amended complaint. Therefore, pursuant to the screening order, this

23   action shall proceed on the claims against Defendants Officer Sumrall, Officer Deeds, and Nurse

24   Sumrall (Count III – excessive force), Defendants Watts, Henriod, Sawyer, Mingo, Lopez, Wall,

25   and Casarez (Count IV – failure to protect), and Defendants Dzurenda, Filson, and Gittere (Count

26   VI – procedural due process).

27          The Court recognizes that Plaintiff states claims against multiple defendants, including the

28   following NDOC officials: Dzurenda, Filson, and Gittere. Because most of the named defendants
1    are White Pine County employees, the Court will not refer this case to the Inmate Early Mediation
2    Program. Instead, this case will proceed on the normal litigation track as guided by the Federal
3    Rules of Civil Procedure. The Court previously granted Plaintiff’s application to proceed in forma
4    pauperis. (ECF No. 24 at 17.)
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that, pursuant to the Court’s screening order
7    (ECF No. 24), this action shall proceed on the claims against Defendants Officer Sumrall, Officer
8    Deeds, and Nurse Sumrall (Count III – excessive force), Defendants Watts, Henriod, Sawyer,
9    Mingo, Lopez, Wall, and Casarez (Count IV – failure to protect), and Defendants Dzurenda,
10   Filson, and Gittere (Count VI – procedural due process).
11          IT IS FURTHER ORDERED that as to Defendants Officer Sumrall, Officer Deeds,
12   Nurse Sumrall, Watts, Henriod, Sawyer, Mingo, Lopez, Wall, and Casarez:
13          •   The Clerk of Court shall issue summonses for Defendants Officer Sumrall, Officer
14              Deeds, Nurse Sumrall, Watts, Henriod, Sawyer, Mingo, Lopez, Wall, and Casarez and
15              deliver the same, to the U.S. Marshal for service.
16          •   The Clerk shall send to Plaintiff ten (10) USM-285 forms. The Clerk also shall send
17              enough copies of the first amended complaint (ECF No. 21) and this order to the
18              U.S. Marshal for service on Defendants. Plaintiff shall have thirty (30) days within
19              which to furnish to the U.S. Marshal the required USM-285 forms with relevant
20              information as to each Defendant on each form.
21          •   Within twenty (20) days after receiving from the U.S. Marshal a copy of the USM-285
22              forms showing whether service has been accomplished, Plaintiff must file a notice with
23              the Court identifying which Defendant(s) were served and which were not served, if
24              any.
25          •   If Plaintiff wishes to have service again attempted on an unserved Defendant(s), then a
26              motion must be filed with the Court identifying the unserved Defendant(s) and
27              specifying a more detailed name and/or address for said Defendant(s), or whether some
28              other manner of service should be attempted.



                                                   -2-
1       IT IS FURTHER ORDERED that as to Defendants Filson, Dzurenda, and Gittere:
2           •   The Clerk of the Court shall electronically SERVE a copy of this order and a copy of
3               Plaintiff’s first amended complaint (ECF No. 21) on the Office of the Attorney General
4               of the State of Nevada by adding the Attorney General of the State of Nevada to the
5               docket sheet. This does not indicate acceptance of service.
6           •   Subject to the findings of the screening order (ECF No. 24), within twenty-one (21)
7               days of the date of entry of this order, the Attorney General’s Office shall file a notice
8               advising the Court and Plaintiff of: (a) the names of the defendants for whom it accepts
9               service; (b) the names of the defendants for whom it does not accept service, and (c)
10              the names of the defendants for whom it is filing the last-known-address information
11              under seal. As to any of the named defendants for whom the Attorney General’s Office
12              cannot accept service, the Office shall file, under seal, but shall not serve the inmate
13              Plaintiff the last known address(es) of those defendant(s) for whom it has such
14              information. If the last known address of the defendant(s) is a post office box, the
15              Attorney General's Office shall attempt to obtain and provide the last known physical
16              address(es).
17          •   If service cannot be accepted for any of the named defendant(s), Plaintiff shall file a
18              motion identifying the unserved defendant(s), requesting issuance of a summons, and
19              specifying a full name and address for the defendant(s). For the defendant(s) as to
20              which the Attorney General has not provided last-known-address information, Plaintiff
21              shall provide the full name and address for the defendant(s).
22          •   If the Attorney General accepts service of process for any named defendant(s), such
23              defendant(s) shall file and serve an answer or other response to the first amended
24              complaint within sixty (60) days from the date of this order.
25          IT IS FURTHER ORDERED that service must be perfected within ninety (90) days from
26   the date of this order pursuant to Fed. R. Civ. P. 4(m).
27          IT IS FURTHER ORDERED that Plaintiff shall serve upon defendant(s) or, if an
28   appearance has been entered by counsel, upon their attorney(s), a copy of every pleading, motion



                                                     -3-
1    or other document submitted for consideration by the Court. Plaintiff shall include with the original
2    document submitted for filing a certificate stating the date that a true and correct copy of the
3    document was mailed or electronically filed to the defendants or counsel for the defendants. If
4    counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney
5    named in the notice of appearance, at the physical or electronic address stated therein. The Court
6    may disregard any document received by a district judge or magistrate judge which has not been
7    filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk
8    which fails to include a certificate showing proper service.
9           DATED: January 3, 2019.
10
11                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -4-
